ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Jim Black Construction Company               )       ASBCA No. 59757
                                             )
Under Contract No. W5K9FH-l l-C-0157         )

APPEARANCE FOR THE APPELLANT:                        Mr. Shir Ali Faqiri
                                                      General Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Cali Y. Kim, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been settled and is dismissed from the Board's docket with
prejudice.

       Dated: 19 April 2016



                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 597 57, Appeal of Jim Black
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals